Case: 12-15242   Date Filed: 07/17/2013   Page: 1 of 2


                                                         [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-15242
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 8:00-cr-00384-JSM-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                      versus

JUAN CARLOS MUNOZ DOMINGUEZ,
a.k.a. Juan Munoz,
a.k.a. Carlos Rodriguez,
a.k.a. Juan Carlos Munoz,
a.k.a. Mario Moreno,
a.k.a. Juan C. Munoz,

                                                        Defendant - Appellant.
                      __________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (July 17, 2013)

Before CARNES, HULL and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 12-15242    Date Filed: 07/17/2013   Page: 2 of 2


      Jenny L. Devine, appointed counsel for Juan Dominguez in this direct

criminal appeal, has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel=s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel=s motion to withdraw is GRANTED, and Dominguez=s conviction and

sentence are AFFIRMED.




                                         2